Citation Nr: 9928158	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-16 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) death 
benefits as the foster parent of the veteran.  


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had recognized military service from December 
1941 to April 1942 and from June 1945 to June 1946.




This matter is before the Board of Veterans' Appeals (BVA 
Board) on appeal from a determination by the VA Regional 
Office (RO) in Manila, Philippines, which denied the 
appellant recognition as the veteran's foster parent.  


FINDINGS OF FACT

1.  The veteran first entered recognized military service in 
December 1941 and again in June 1945.  

2.  The appellant married the veteran's father in January 
1954.  

3.  The veteran died on June [redacted], 1979.  

4.  The veteran's stepmother is not the veteran's natural 
mother, his mother through adoption, or a person who stood in 
the relationship of his parent for not less than one year 
prior to his entry into active service.  


CONCLUSION OF LAW

The requirements for recognition as the veteran's foster 
parent for payment of VA death benefits have not been met.  
38 U.S.C.A. §§ 101(5), 5107 (West 1991); 38 C.F.R. § 3.59 
(1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The relevant facts of this case are not in dispute.  The 
veteran first entered recognized military service in December 
1941 at the age of 25.  He separated from military service in 
June 1946 at the age of 30.  The veteran died on June [redacted], 
1979.  

In July 1949, the Board denied service connection for ulcers 
of the legs and neuropsychiatric disease.  

The veteran died on June [redacted], 1979.  The veteran had no 
service-connected disabilities at the time of his death.  

In February 1982, the RO denied the veteran's father's claim 
for service connection for the cause of the veteran's death.  

The veteran's father died on January [redacted], 1984.  

In January 1998, the appellant filed an application for 
dependency and indemnity compensation as the veteran's 
parent.  In support of her claim is a copy of a marriage 
certificate showing she and the veteran's father were married 
in January 1954.  The appellant contends that the veteran had 
been under her parental control from the time of her marriage 
to the veteran's father in 1954 until the time of the 
veteran's death in 1979.  She argues that the veteran 
incurred schizophrenia during active service and that this 
caused or contributed to the veteran's death.  She argues 
that she cared for the veteran for a period of 25 years after 
active service; therefore, she is the veteran's foster parent 
for purposes of payment of VA death benefits.  



The appellant submitted affidavits from several neighbors.  
These witnesses stated that the veteran had had nervous 
problems since active service, which caused his death.  They 
stated that the appellant and the veteran's father were 
married in 1954 when the veteran was 38 years old.  They also 
stated that the appellant performed duties as a mother to the 
veteran from the time of her marriage until the time of the 
veteran's death in 1979.  


Criteria and Analysis

The law defines "Parent" as a natural mother or father, 
mother or father through adoption, or a person whom for a 
period of not less than one year stood in the relationship of 
a parent to a veteran at any time before his or her entry 
into active service.  38 U.S.C.A. § 101(5); 38 C.F.R. § 3.59.  
A foster relationship must have begun prior to the veteran's 
21st birthday.  38 C.F.R. § 3.59.  

In this case, the appellant has not met the legal criteria 
necessary to establish entitlement to death benefits as the 
veteran's foster parent.  By her own evidence and statements 
by the affiants, the appellant married the veteran's father 
nearly eight years after the veteran's separation from active 
service.  The appellant does not allege and the evidence does 
not show that the appellant assumed a foster parent 
relationship with the veteran prior to the veteran's 21st 
birthday or at any time before the veteran's entry into 
active service.  The evidence does establish that the 
appellant cared for the veteran from 1954, when he was 37 
years old, until his death in 1979.  However, her statements 
and the remaining evidence doe not establish the requisite 
foster parent relationship for entitlement to VA death 
benefits.  




For these reasons and bases, the Board finds that the 
veteran's stepmother is not the veteran's natural mother, his 
mother through adoption, or a person who stood in the 
relationship of parent for not less than one year prior to 
his entry into active service.  The Board concludes that the 
requirements for recognition as the veteran's foster parent 
for payment of VA death benefits have not been met.  38 
U.S.C.A. §§ 101(5), 5107; 38 C.F.R. § 3.59.   

Inasmuch as the veteran's stepmother has not established that 
she qualifies as the veteran's foster parent, she does not 
meet the legal requirements for entitlement to VA death 
benefits as a foster parent.  38 U.S.C.A. § 101(5), 38 C.F.R. 
§ 3.59.  The disposition of this claim is based on the law, 
and not on the facts of the case; therefore, the claim must 
be denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
is dispositive, the claim should be denied on the basis of 
the absence of legal merit).  


ORDER

Entitlement to VA death benefits as the foster parent of the 
veteran is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

